Citation Nr: 0802948	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-41 230	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Whether the veteran's income is excessive for purposes of 
non-service-connected pension benefits.

(The issue of entitlement to an increased rating for 
residuals of a compression fracture of the T-12 vertebra is 
addressed in a separate Board decision.)



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from April 
1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  
In July 2006, the Board remanded this claim for additional 
development.  Per the veteran's request, a video hearing 
before the Board was scheduled in October 2007, but he failed 
to appear for it.  He has not explained his absence or 
requested to reschedule the hearing.  Thus, his appeal will 
be processed as if he withdrew the hearing request.  
38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran claimed entitlement to non-service connected 
pension benefits in January 2005.

2.  In 2005, the veteran's countable income consisted of 
monthly income from Social Security Benefits (SSA) and VA 
benefits in the amount of $10,727, which was lower than the 
maximum annual pension rate (MAPR) for 2005.

2.  In 2006 and 2007, the veteran's countable income exceeded 
the MAPR for pension benefits for a veteran and his spouse.  


CONCLUSIONS OF LAW

1.  The veteran's income was not excessive for receipt of 
non-service-connected pension benefits in 2005.  38 U.S.C.A. 
§§ 1503, 1521, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.3(a), 3.23, 3.271, 3.272, 3.273, 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17 (2007).

2.  The veteran's countable income is excessive for receipt 
of pension benefits in 2006 and 2007.  38 U.S.C.A. §§ 1503, 
1521, 5107; 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent a VCAA notice letter in July 2005.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

A June 2006 letter provided VCAA notice concerning several 
unrelated claims but also provided general notice on the 
rating and effective date elements.  This letter should have 
put the veteran on notice of those elements of the instant 
claim.  George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denial.  The timing 
deficiency was cured, however, by readjudication of the claim 
in a July 2007 statement of the case (SOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claim, VA obtained the veteran's VA 
treatment records and private medical records from Dr. 
Phillips.  The veteran also submitted several Improved 
Pension Eligibility Verification Reports (EVRs) and tax 
return information from 2003 and 2004.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

Chapter 15 of Title 38 of the United States Code sets forth 
the requirements for entitlement to nonservice-connected 
disability pension.  Under 38 U.S.C.A. § 1521, a veteran who 
served on active duty during a period of war, as defined in 
the statute, and is permanently and totally disabled from a 
nonservice connected disability, not the result of willful 
misconduct, is entitled to receive a VA pension, to be 
adjusted according to the amount of his or her annual income.  
Paragraph (c) provides the annual rate of pension payable to 
a married veteran living with or reasonably contributing to 
the support of such veteran's spouse.  This annual rate is 
then reduced by the amount of the veteran's income.  

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21- 1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2007).

Payments from any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  
38 C.F.R. § 3.271.  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c).

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272, and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272.

Effective December 1, 2004, the MAPR for a veteran with one 
dependent was $13,309.  See 38 C.F.R. § 3.23(a)(5); M21-1, 
Part I, Appendix B.  Effective December 1, 2005, the MAPR was 
$13,885.  Effective December 1, 2006, the MAPR was $14,313.  
Id.  

Legal Analysis

The veteran filed a claim for nonservice-connected pension 
benefits in January 2005 (VA Form 21-527).  At that time, he 
reported that he was self-employed and his income was $14,000 
per year.  He reported he also received $108 per month from 
VA and that his spouse received $595 per month from SSA.  He 
reported other income in the amount of $500 per month from 
self-employment and additional wages in the amount of $1195 
per month.  Thus, according to his own figures, he estimated 
his income for 2005 would be $28,776 (including SSA and VA 
benefits).

The MAPR for a married veteran in 2005 was $13,309.  
According to the veteran's January 2005 application, his 
income well exceeded the MAPR and the RO denied his claim in 
a February 2005 letter.  The letter instructed him that he 
could reapply if his income dropped.

In February 2005, the veteran filed another claim for 
benefits.  He submitted an EVR (VA Form 21-0516-1), which 
indicated that his income was less than what he had 
previously estimated.  He reported that he was receiving $108 
per month in VA benefits and his wife was receiving $580 per 
month in SSA benefits.  He reported that his income in the 
current calendar year (January to December) was $15,899 and 
that his estimated income for the following year was $108 per 
month or $1296.  He submitted copies of tax returns for 2003 
and 2004.

In May 2005, the veteran testified at a hearing before the 
undersigned concerning an unrelated claim.  At that time, he 
said that he had turned over his business to his son and was 
no longer working.

In June 2005, the RO denied the veteran's claim because the 
income that he estimated for 2005 ($15,899) exceeded the 
MAPR.  In July 2005, he submitted a notice of disagreement 
(NOD) arguing that his income was not $15,899 and that his 
tax returns in 2003 and 2004 proved that his income was much 
less.  He submitted another EVR (dated in June 2005), which 
reported that his spouse received $557 per month in SSA 
benefits.  He reported some income in 2003 and 2004, but none 
for 2005.  

An SSA award letter indicates the veteran was found to be 
disabled as of December 2004.  He was awarded disability 
benefits retroactively from June 2005, but his payments from 
June through August 2005 were withheld.  The letter indicated 
he would begin receiving benefits in the amount of $1,634 per 
month in September 2005.  

A December 2005 Report of Contact Form (VA Form 119) 
indicates the veteran said his only income was his SSA 
benefits and VA benefits.  He said he turned his business 
over to his son in January 2005 and that his wife stopped 
receiving SSA benefits when he became eligible in June 2005.  

Records from SSA indicate the veteran's benefits increased to 
$1701 in January 2006 and that he received $4902 in February 
2006, which represented the benefits withheld from June 
through August 2005.  

In January 2006, the veteran submitted an EVR, which 
indicates he had been receiving $1634 per month in SSA 
benefits since September 2005.  He noted that his gross wages 
in 2004 were $5,717.  He noted he also received $112 per 
month, presumably in VA benefits.

As an initial matter, the Board notes that the veteran filed 
his claim in January 2005 after becoming totally and 
permanently disabled in December 2004.  The medical evidence 
indicates his situation changed drastically after a severe 
fall in December 2004 led to the differential diagnosis of 
Parkinson's disease verses Progressive Supranuclear Palsy 
(PSP).  He became increasingly unstable, sustained numerous 
falls, and received a diagnosis of dementia.  He was no 
longer able to work and turned his business over to his son 
in January 2005.  Therefore, his income in 2003 and 2004 is 
not particularly relevant.  His countable income in 2005, 
2006, and 2007 is the determinative issue.
  
In 2006 and 2007, the evidence indicates the veteran's SSA 
income exceeded the MAPRs, which were $13,855 and $14,313, 
respectively.  Therefore, pension benefits must be denied for 
2006 and 2007.

The veteran's income in 2005, however, is less clear.  When 
he initially filed a clam for benefits in February and 
January 2005, he estimated that his income for 2005 would be 
higher than the MAPR of $13,309.  It appears that these 
figures, which were very inconsistent, were based on his 
income in 2004, before he had turned his business over to his 
son.  It also appears that there was some confusion on his 
part as to whether he was reporting his past income or 
current income.  In his NOD he clarified that he was 
receiving no income other than his wife's SSA benefits and 
his VA benefits.

The evidence indicates his wife received $579 per month in 
SSA benefits from January through May 2005 for a total of 
$2,895.  The veteran received $1,634 per month in SSA 
benefits from September through December 2005 for a total of 
$6,536.  He also received $108 per month in VA benefits from 
January through December 2005 for a total of $1,296.  He has 
reported no other sources of income in 2005.  Therefore, his 
countable income for 2005 was $10,727, which is less than the 
MAPR for 2005 of $13,309.  Accordingly, his income did not 
preclude receipt of non-service-connected pension benefits in 
2005.


ORDER

The veteran's income was not excessive for receipt of 
nonservice-connected pension benefits for 2005; to this 
extent the appeal is granted.

The veteran's income was excessive for receipt of nonservice-
connected pension benefits for 2006 and 2007; to this extent 
the appeal is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


